Citation Nr: 0030908	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  96-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Alexandria, 
Louisiana


THE ISSUE

Entitlement to service connection for bruxism, due to 
service-connected low back strain, and to include entitlement 
to Class III dental treatment.

(The issue of entitlement to an increased (compensable) 
evaluation for tonsillectomy residuals is the subject of a 
separate appellate decision promulgated simultaneously with 
this decision.)


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1974.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1997 by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 1999, the Board 
remanded this claim to VA's Alexandria, Louisiana, Medical 
Center for further development.  The case is again before the 
Board for appellate review.


REMAND

In its July 1999 Remand, the Board noted that a claim 
characterized as entitlement to service connection for a 
disability manifested by teeth grinding (bruxism), due to 
service-connected low back strain, had been developed for 
appellate consideration.  The Board pointed out that the 
veteran had not indicated that he was seeking compensation, 
as would be awarded under 38 C.F.R. Parts 3 and 4, but rather 
that he seemed to be requesting that he be accorded dental 
treatment for this problem.  As such, the Board noted, his 
request could constitute a claim for Class III dental 
treatment, as adjunct to a service-connected disability, 
under 38 C.F.R. § 17.161(b) (2000).  The Board indicated that 
this matter was to be clarified, and if necessary 
adjudicated, prior to further Board consideration of the 
veteran's claim for service connection for bruxism, and that 
such development was to be undertaken by personnel associated 
with the Medical Administrative Service (MAS) located at VA's 
Alexandria, Louisiana, Medical Center.

A VA Form 21-6789, Deferred Rating Decision, dated in April 
2000, indicates that the Dental Clinic at the Alexandria VA 
Medical Center was to be furnished with a copy of a letter 
from the veteran, dated September 30, 1999, and to "[i]nform 
them it is a reply to their development of the dental [Board] 
Remand dated [in July 1999]."  (This letter includes the 
following remarks by the veteran:  "A couple of months ago I 
[received] a decision on my appeal.  It was about my back 
claim.  It was mis-stated as it should have been stated as 
'due to chronic back pain, teeth are grinded.'  The reason 
for that statement was to show information in support of my 
back claim.")  The veteran's claims file, however, does not 
contain any further 

record of action that might thereafter have been taken by 
personnel at the Alexandria VA Medical Center, nor has the 
veteran's MAS file been associated with his claims folder.  
In such circumstances, according to the United States Court 
of Appeals for Veterans Claims (Court), the claim is to be 
returned to the RO (or, in this case, the MAS) for 
satisfaction of actions sought by the Board to be 
accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

This claim is therefore REMANDED for the following:

1.  If necessary, or if such action has 
not already been accomplished, the MAS 
should request that the veteran clarify 
whether he is seeking Class III dental 
treatment, in addition to or in lieu of a 
claim for service connection for bruxism 
as secondary to service-connected low 
back strain.  The veteran's response 
should be associated with his MAS file.  
If he indicates that he is seeking Class 
III dental treatment, in addition to or 
in lieu of service connection for bruxism 
as secondary to service-connected low 
back strain, the Alexandria VA Medical 
Center MAS should render a decision on 
that question.

2.  If the MAS has not already 
adjudicated the question of entitlement 
to Class III dental treatment, and it 
determines that such adjudication is 
appropriate, the MAS should ensure that 
all evidentiary development, to include 
but not limited to a dental examination, 
is undertaken.  The veteran, in such 
circumstances, should be advised that he 
may submit additional evidence in support 
of any such claim while his case is in 
Remand status.

3.  If a decision with regard to 
entitlement to Class III dental treatment 
is deemed appropriate, and has not 
already been rendered, the MAS should, 
following the 

completion of evidentiary development, 
review the pertinent evidence and 
determine whether such benefits can now 
be accorded the veteran.  If the MAS 
decision is adverse, the veteran and his 
representative should be notified, and 
provided with the statutory period of 
time within which to submit a notice of 
disagreement (NOD).  If a timely NOD is 
received, the MAS should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to submit a substantive appeal.  
Upon receipt of a timely substantive 
appeal, the claim for Class III dental 
treatment should be returned to the Board 
for further review, in coordination with 
the actions of the New Orleans RO, 
discussed in the REMAND section of the 
decision promulgated by the Board 
simultaneously with this remand, with 
regard to the veteran's claim for a 
compensable evaluation for tonsillectomy 
residuals.

4.  In all circumstances, and regardless 
of the actions taken by the Alexandria 
MAS, the veteran's MAS file is to be 
associated with his VA claims folder 
prior to return of that folder to the 
Board by the RO following completion of 
the actions requested with regard to the 
veteran's claim for a compensable 
evaluation for service-connected 
tonsillectomy residuals. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the MAS.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this claim should be made.

(NOTE:  The issue of entitlement to an increased 
(compensable) evaluation for tonsillectomy residuals is the 
subject of a separate appellate decision promulgated 
simultaneously with this decision.)



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



